298 S.W.3d 599 (2009)
STATE of Missouri, Respondent,
v.
Robert B.V. KERNES, Appellant.
No. WD 69924.
Missouri Court of Appeals, Western District.
December 15, 2009.
John W. Grantham, for Respondent.
Matthew Ward, for Appellant.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Robert Kernes appeals his conviction of stealing a motor vehicle, section 570.030, RSMo Cum.Supp.2009, and sentence of three years imprisonment. He contends that insufficient evidence was presented to support the conviction and that the trial court plainly erred in admitting evidence of uncharged crimes. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The conviction is affirmed. Rule 30.25(b).